DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-27		Pending
Prior Art Reference:
McClure		USPAP 2012/0230796 A1

Response to Arguments
Applicant's election with traverse of Claims 1-21 in the reply filed on 4/27/2021 is acknowledged.  The traversal is on the grounds that the restriction was improper and there would be no serious burden for the search and examination.  This is found persuasive. 
Hence, the restriction requirement filed 3/15/2021 is therefore WITHDRAWN.

Allowable Subject Matter
Claims 2-3, 8-9, 15-16, 19, 23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 10, 13-14, 17-18, 22, 24, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClure (USPAP 2012/0230796 A1).

Regarding claim 1, McClure discloses an insert (abstract) comprising:
a flange (80) including a first surface (fig. 4) and a second surface (fig. 4) opposite the first surface (fig. 4); a sidewall (98) extending from the first surface (fig. 4) of the flange (80) and defining a first through-hole (fig. 4), wherein the sidewall (98) includes a first end and a second end;
a nut (20) including a first end (52) and a second end (22) and defining a second through-hole (fig. 4), wherein the first end (52) of the nut (20) is positioned (figs. 2B-C) at least partially in the first through-hole (fig. 4) such that the first through-hole (fig. 4) is coaxial (fig. 2C) with the second through-hole (fig. 4), wherein the second end (22) of the nut (20) comprises two or more gripping fingers (40) extending longitudinally from the first end (52) of the nut (20) and separated by two or more slots (36), wherein each of the two or more gripping fingers (40) include a protrusion (30) extending radially outward, and 

a first stopper (72) coupled to an interior surface (56) of the sidewall (98) and positioned between the first end (52) of the nut (20) and the second surface (fig. 4) of the flange (80), wherein an outer diameter of the first end (52) of the nut (20) is greater than an inner diameter of the first stopper (72) to prevent the nut (20) from exiting the first through-hole (fig. 4).

Regarding claim 4, McClure discloses the insert of claim 1, wherein the outer diameter of the second end (22) of the nut (20) is greater than the inner diameter of the first stopper (72) to prevent the nut (20) from exiting the first through-hole (fig. 4).

Regarding claim 5, McClure discloses the insert of claim 1, wherein at least a portion of the second end (22) of the nut (20) extends out of the first through-hole (figs. 2B-C) past the second surface (fig. 4) of the flange (80).

Regarding claim 6, McClure discloses the insert of claim 1, wherein the two or more gripping fingers (40) of the nut (20) comprises four gripping fingers (40), and wherein the two or more slots (36) comprises four slots (36) separating the four gripping fingers (40).

Regarding claim 7, McClure discloses the insert of claim 1, wherein an interior surface (fig. 4) of the first end (52) of the nut (20) is threaded (58).

Regarding claim 10, McClure discloses the insert of claim 1, wherein the first surface (fig. 4) of the flange (80) includes a groove (112) configured to receive an adhesive.

Regarding claim 13, McClure discloses a fastening system (abstract) comprising: 
an insert (fig. 1) comprising:
a flange (80) including a first surface (fig. 4) and a second surface (fig. 4) opposite the first surface (fig. 4);
sidewall (98) extending from the first surface (fig. 4) of the flange (80) and defining a first through-hole (fig. 4), wherein the sidewall (98) includes a first end and a second end;
a nut (20) having a first end (52) and a second end (22) and defining a second through-hole (fig. 4), wherein the first end (52) of the nut (20) is positioned (figs. 2B-C) at least partially in the first through-hole (fig. 4) such that the first through-hole (fig. 4) is coaxial (fig. 2C) with the second through-hole (fig. 4), wherein the second end (22) of the nut (20) comprises two or more gripping fingers (40) extending longitudinally from the first end (52) of the nut (20) and separated by two or more slots (36), wherein each of the two or more gripping fingers (40) include a protrusion (30) extending radially outward, and wherein the two or more gripping fingers (40) are flexible in a radial direction and biased to converge inward (fig. 4); and

a pin (120) comprising:
a head (130) including a first surface (fig. 4) and a second surface (fig. 4) opposite the first surface (fig. 4); 
and a shank (124, 126) extending from the second surface (fig. 4) of the head (130), wherein the shank (124, 126) is configured to be positioned (fig. 2A) at least partially in the second through-hole (fig. 4) of the nut (20).

Regarding claim 14, McClure discloses the fastening system of claim 13, wherein at least a portion of the second end (22) of the nut (20) extends out of the first through-hole (fig. 4) past the second surface (fig. 4) of the flange (80).

Regarding claim 17, McClure discloses the fastening system of claim 13, wherein an interior surface (fig. 4) of the first end (52) of the nut (20) includes threads (58), and wherein at least a portion of the shank (124, 126) includes threads (126, fig. 1) such that when the shank (124, 126) is positioned at least partially (fig. 2A) in the second through-hole (fig. 4) of the nut (20) the threads (58) of the nut (20) interact with the threads (126) of the shank (124, 126).

Regarding claim 18, McClure discloses the fastening system of claim 17, wherein the shank (124, 126) includes a first end positioned adjacent to the head (130) and a second end opposite the first end, wherein the first end of the shank (124, 126) is threaded (126), and wherein the second end of the shank (124, 126) is not threaded (124).

Regarding claim 22, McClure discloses a method for fastening (abstract) a first structure to a second structure, the method comprising:
positioning an insert (fig. 1) into a first hole (fig. 4) in the first structure, wherein the insert comprises (a) a flange (80) including a first surface (fig. 4) and a second surface (fig. 4) opposite the first surface (fig. 4), (b) a sidewall (98) extending from the first surface (fig. 4) of the flange (80) and defining a first through-hole (fig. 4), wherein the sidewall (98) includes a first end and a second end, (c) a nut (20) including a first end (52) and a second end (22) and defining a second through-hole (fig. 4), wherein the first end (52) of the nut (20) is positioned at least partially in the first through-hole (fig. 4) such that the first through-hole (fig. 4) is coaxial (figs. 2B-C) with the second through-hole (fig. 4), wherein the second end (22) of the nut (20) comprises two or more gripping fingers (40) extending longitudinally from the first end (52) of the nut (20) and separated by two or more slots (36), wherein each of the two or more gripping fingers (40) include a protrusion (30) extending radially outward, and wherein the two or more gripping fingers (40) are flexible in a radial direction and biased to converge inward (fig. 4) such that the second through-hole (fig. 4) is tapered (fig. 4) from the first end (52) of the nut (20) to the second end (22) of the nut (20), and (d) a first stopper (72) coupled to an 
positioning the second end (22) of the nut (20) into a second hole (fig. 4) in the second structure, wherein the second structure includes a first surface (fig. 4) and a second surface (fig. 4) opposite the first surface (fig. 4); and
inserting a pin (120) into the second through-hole (fig. 4) of the nut (20) to transition the nut (20) from a first position in which the second through-hole (fig. 4) is tapered (fig. 4) from the first end (52) of the nut (20) to the second end (22) of the nut (20) to a second position in which an inner diameter of the second through-hole (fig. 4) at the first end of the nut (20) is substantially equal to an inner diameter of the second through-hole (fig. 4) at the second end (22) of the nut (20), wherein the flange (80) is positioned between the first structure and the first surface (fig. 4) of the second structure in the second position, and wherein the protrusion (30) of each of the two or more gripping fingers (40) is configured to contact the second surface (fig. 4) of the second structure in the second position to thereby secure the first structure to the second structure.

Regarding claim 24, McClure discloses the method of claim 22, further comprising:
removing the pin (120) from the second through-hole (fig. 4) of the nut (20) to transition the nut (20) from the second position to the first position;

removing the insert (fig. 1) from the first hole (fig. 4) of the first structure.

Regarding claim 26, McClure discloses the method of claim 22, wherein an interior surface (fig. 4) of the first end (52) of the nut (20) includes threads (58), wherein at least a portion of the pin (120) includes threads (126), and wherein transitioning the nut (20) from the first position to the second position comprises rotating the pin (120) such that the threads (58) of the nut (20) interact with the threads (126) of the pin (120) to push the first end (52) of the nut (20) closer to the flange (80) of the insert (fig. 1).

Regarding claim 27, McClure discloses the method of claim 22, wherein inserting the pin (120) into the second through-hole (fig. 4) of the nut (20) comprises extending the pin (120) past the second end of the nut (20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over McClure (USPAP 2012/0230796 A1).

Regarding claim 11, McClure discloses the insert of claim 1, except for wherein the interior surface (fig. 4) of the sidewall (98) is a hexagonal shape, and wherein the first end (52) of the nut (20) is a complementary hexagonal shape to thereby prevent rotation of the nut (20) with respect to the sidewall (98).
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the interior surface of the sidewall is a hexagonal shape, and wherein the first end of the nut is a complementary hexagonal shape to thereby prevent rotation of the nut with respect to the sidewall, since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (See MPEP 2144.04).

Regarding claim 12, McClure discloses the insert of claim 1, except for wherein the interior surface (fig. 4) of the sidewall (98) is an oval shape, and wherein the first end (52) of the nut (20) is a complementary oval shape to thereby prevent rotation of the nut (20) with respect to the sidewall (98).
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the interior surface of the sidewall is an oval shape, and wherein the first end of the nut is a complementary oval shape to thereby prevent rotation of the nut with respect to the sidewall, since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (See MPEP 2144.04).

Regarding claim 20, McClure discloses the fastening system of claim 13, except for wherein the first surface (fig. 4) of the head (130) of the pin (120) includes a drive cutout (234, fig. 10A).
	However, it would have been an obvious matter of design choice wherein the first surface of the head of the pin includes a drive cutout, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by McClure.

Regarding claim 21, McClure discloses the fastening system of claim 13, except for wherein an entire exterior surface (fig. 4) of the shank (124, 126) is smooth (124, fig. 1), and wherein the first surface (fig. 4) of the head (130) of the pin (120) is coupled to a screw ring.
	However, it would have been an obvious matter of design choice wherein an entire exterior surface of the shank is smooth, and wherein the first surface of the head of the pin is coupled to a screw ring, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by McClure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rsd